Citation Nr: 1534202	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 Travel Board hearing.  The transcript of the hearing is of record.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDINGS OF FACT

1.  In June 2015, at his Travel Board hearing, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for bilateral hearing loss; there are no questions of fact or law remaining before the Board in this matter.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2014).
2.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim-Bilateral Hearing loss

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues of entitlement to service connection for bilateral hearing loss, was developed for appellate consideration.  At his June 2015 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal as to entitlement to service connection for bilateral hearing loss; therefore, the issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on these claims.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.

II.  Service Connection-Tinnitus

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.


Merits of the Claim

The Veteran contends that he was exposed to noise in various ways during his active duty service in Vietnam while serving as a helicopter pilot and the ringing in his ears that has continued since that time.

The Veteran was afforded a VA examination in November 2008 in which examiner noted that the Veteran reported that he had recurrent tinnitus for the past 15 years.  The Veteran reported that he had been exposed to firearms, machine guns, helicopters, and explosions during his military service.  He also reported occupational and recreational noise exposure including lawn mowers, weed eaters, and leaf blower.  He additionally reported that he flew helicopters after service as well as worked as an automobile salesperson.  The examiner determined that the Veteran's tinnitus was not related to military service, but rather, the onset was more than likely related to the cause of the Veteran's hearing loss, which was not due to his active duty service.  The examiner explained by noting that the Veteran reported that his tinnitus started in about 1993, 25 years after separation from service.  He also reported that he was exposed to helicopter noise for over 20 years after separation from military service.  

The Veteran testified at a December 2012 Decision Review Officer hearing.  He testified that he was a helicopter pilot in Vietnam.  He testified that the helicopters were extremely noisy and that he was not given any hearing protection until 6 months after his tour of duty started.  He further reported that he sat in front of the guns on the helicopter which were also very loud.  He further reported that the ringing in his ears started while he was on active duty service.  

The Veteran was afforded another VA examination in January 2013.  The examiner diagnosed the Veteran with tinnitus.  The Veteran reported an onset of tinnitus in 1965 and that he felt it was related to sitting in front of 30 caliber mounted machine guns on the Huey helicopter that he flew in 1965.  He reported constant ringing in both ears since 1965.  The examiner determined that the Veteran's tinnitus was a symptom associated with his hearing loss and as such, the Veteran's tinnitus was less likely as not caused by or a result of the Veteran's military noise exposure.  The examiner explained that there was no documented complaint of tinnitus in the Veteran's medical records despite complaints of various other medical conditions.  The examiner then noted that the Veteran had significant hearing loss which occurred after his military service and his tinnitus was most likely related to his post military hearing loss. 

The Veteran addressed the discrepancy regarding the onset of his tinnitus in a September 2013 statement.  He stated that the November 2008 VA examiner's statement that the Veteran's tinnitus had begun approximately 25 years after service was not accurate.  The Veteran clarified that he told the examiner that he had started noticing his hearing loss approximately 25 years after service.  He then further explained that he had tinnitus even while he was on active duty; his tinnitus started approximately six months into his active duty service in Vietnam.

Finally, the Veteran testified at a June 2015 Travel Board hearing that as a helicopter pilot in Vietnam he was subjected to not only the helicopter noise but also the noise from the machine guns.  He stated that he began noticing the ringing in his ears, or rather the high pitched hum about 6 months after his arrival in country in Vietnam.  He stated they initially were not provided ear plugs.  

The Veteran has repeatedly stated that he has had ringing in his ears since his in-service exposure to helicopter noise and gunfire.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  In this instance, the Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that he received the Army Aviator Badge, as well as the Vietnam Service Medal, Vietnam Commendation Medal, and Air Medal with 8 Oak Leaf Clusters.  Moreover, the Veteran's MOS was that of a helicopter pilot.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.


ORDER

The appeal for an entitlement to service connection for bilateral hearing loss, is dismissed.

Service Connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


